Motion by defendant-appellant to reverse a judgment of the Supreme Court, New York County, rendered June 25, 1970, denied without prejudice to renewal thereof on proper papers. The defendant had pleaded guilty to the crimes of assault in the third degree and possession of a weapon and sentenced to a one-year term of imprisonment on each count, which sentences were to run concurrently. The defendant is presently released on bail pending determination of the appeal. While apparently the court reporter involved cannot be located, there has been no showing that the minutes sought are unavailable or have been destroyed (cf. People v. Himmel, 10 A D 2d 622); nor has the possibility of reconstructing the necessary records been explored (cf. People v. Boulware, 29 N Y 2d 135, 140; People v. Whitfield, 35 A D 2d 918). Concur — Markewich, J, P., Murphy, Lupiano, Tilzer and Lane, JJ.